Title: John Quincy Adams to Louisa Catherine Johnson, 20 March 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


        
          The Hague March 20. 1797.
        
        I have successively received your Letters of the 28th: and 24th: of last month, which I mention thus in inverted order because they so came to me, and the latest of date was the first here.— It must indeed be an implacable breast which such a Letter as this would not disarm of all resentment.— I have hailed and welcomed it as the pledge of uninterrupted future harmony between us.
        You have rightly concluded that in speaking of your father to you, I could never mean any thing but what was respectful. His own character as well as his relation to you secures from me all the regard and deference to which he is so fully entitled. I regretted even the necessity of having any observations to make respecting him in a discussion which I should have wished might have been limited only to yourself and me.— But I could not leave his Letters un-answered; nor could I use with you any disguise, upon a subject in which you were concerned.— No my lovely friend; far from

permitting myself the most distant reflection which could wound your veneration and affection for your Parents, I would if it were possible give a brighter hue and a warmer glow to Sentiments which do so much honour to your Heart. There is an inseparable connection between the most precious Virtues of domestic life, and a nice and delicate sensibility to the ties and duties of one relation, is the most unequivocal proof of a character devoted to those of every other, and a temper attached to them. I love you therefore the more for the keenness of your feelings on every occasion in which your father is concerned. Never shall his name pass from my lips or flow from my pen, but with honour, and I hope that in future all the measures particularly regarding you and me, will so exclusively pass between ourselves, as to render every reference to him, which could possibly displease you unnecessary.
        I cannot express the pleasure which every new proof of the goodness of your heart and accuracy of your Sentiments gives me. When you tell me that you are not satisfied to possess merely my Love, but will also deserve my esteem, this is a kind of Spirit that I admire; a resolution that I most cordially approve, and which I am sure you will carry into effect.— The Spirit which gives us a command of ourselves which enables us to combat our own failings and subdue our own propensities, is the most exalted heroism; a heroism adapted alike to the characters of both sexes, and the laurels of which are as graceful upon the female brow as the myrtle of Love.
        It is this reverence for yourself, this regard to the dignity of your own character, that is one of your fairest attractions in my eyes. Ever cherish it my best friend; never suffer it to depart from your mind, and make it always your care to distinguish and separate it from pride, which in some respects resembles it, but is in substance directly opposite to it.— Always remember this plain distinction between them. The rigours of self-reverence all refer to ourselves; those of pride bear only upon others. The former are perfectly consistent with humility, a virtue that pride never knows. Pride vainly clamours for respect and esteem, self-reverence irresistibly draws without ever claiming them.
        There are some expressions in both your last Letters, concerning yourself so harsh and undeserved that I cannot without pain observe them used even by yourself.— In the first you speak of “tiring me with your stupidity,” of “sending me nonsense,” in the latter of your “ridiculous conduct” and your “folly.” There is not one of these

terms that can with any sort of propriety be applied to any thing that I ever observed of you. I do not think I should either love or esteem a person to whom such terms would apply. I would have you never for a moment imagine that they could by any possibility be with justice applied to you.— Always think too well of your own mind to suppose it capable of stupidity, and of your own discretion to imagine it can turn to folly.
        I am much obliged to you for your information concerning the American Elections. I suppose that by this time there is in England some authentic intelligence, concerning them. Hitherto the accounts are perhaps all inaccurate.— You mention that there were Letters for me, waiting for the opportunity of a vessel directly from London. I should be glad to have all that are not large packets forwarded by the mail, to Bremen as you send your Letters. This mode of conveyance appears to be safe, and I so seldom have the pleasure of receiving Letters from my friends in America, that I always wish for them with some impatience
        Your last Letters observes that your Papa was expecting the arrival of Mr: Bourne.— I suppose that he must have reached London within a day or two after, as he sailed from Amsterdam two or three days before then. My brother had at one time some idea of going with him, but has concluded not to leave me, while I am chained here.
        Will you be so good as to request our friend Mr: Hall to send me by the first convenient opportunity,—Burke’s Letters on a Regicide Peace:— His Letter to the Duke of Portland lately published,—and Mr: Erskine’s Pamphlet, the title of which I do not know; but he will.— I give you this trouble, to save him that of receiving another Letter from me, merely stating my wants.
        I am very sorry to hear that your Sisters have been so unwell.— The Season here has been generally unhealthy though uncommonly fine. Colds especially have been very prevalent. Perhaps it has been the same in England.
        This I hope will find you, with all the family in perfect health. I beg to be remembered kindly to them all, and remain, ever yours.
        
          A.
        
      